Citation Nr: 0405867	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
mitral valve prolapse. 


REMAND

The veteran asserts that he has a current heart disability 
due to his service-connected rheumatic fever.  The examiner 
in the October 2002 VA examination report stated that as the 
veteran's age was 79, it was not unusual to find some 
abnormality such as calcified valves or some leakage or some 
degrees of stenosis, but unless there was a documented 
clinically significant valvular heart disease, he could not 
indicate that there was any rheumatoid heart disease.  He 
advised the veteran that ideally he should seek medical 
attention through his primary care physician who could refer 
him to a cardiologist.  

In a VA echocardiogram report dated in October 2002, the 
veteran was diagnosed with mild mitral valve prolapse.  In 
response to the results of the echocardiogram, the examiner 
stated that there was no change in his opinion.  He opined 
that the mitral valve condition was reported as a mild mitral 
valve prolapse and that it was not rheumatic in etiology.  He 
did not elaborate further.  The Board finds that in light of 
this examiner's opinion that the veteran should be referred 
to a cardiologist, and in light of this examiner's failure to 
elaborate on his opinion that the veteran's mitral valve 
prolapse was not rheumatic in etiology, especially in light 
of his statement which seemed to imply that a documented 
clinically significant valvular heart disease might indicate 
the presence of rheumatoid heart disease, this case is hereby 
REMANDED for the following action:

Schedule the veteran for a VA examination 
by a cardiologist.  Request that the 
examiner review the veteran's claims file 
and indicate whether the veteran 
currently has valvular heart disease and 
whether it is at least as likely as not 
that this disease is related to the 
rheumatic fever incurred in service. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




